                                       Case 2:19-cv-04237-MRW Document 67 Filed 11/26/19 Page 1 of 4 Page ID #:1225




                                         1 Bridget B. Hirsch, Esq. (State Bar No. 257015)
                                           E-Mail: bhirsch@andersonkill.com
                                         2 ANDERSON KILL CALIFORNIA L.L.P.
                                         3 355 South Grand Avenue
                                           Los Angeles, CA 90071
                                         4 Telephone: (213) 943-1444
                                         5
                                           Stephen D. Palley, Esq. (pro hac vice)
                                         6 spalley@andersonkill.com
                                         7 ANDERSON KILL L.L.P.
                                           1717 Pennsylvania Ave., NW, Suite 200
                                         8
                                           Washington, DC 20006
                                         9 Telephone: (202) 416-6500
                                        10 Facsimile: (202) 416-6555
ANDERSON KILL CALIFORNIA L.L.P.




                                        11 Attorneys for Defendant David C. Silver
  355 South Grand Avenue, Suite 2450




                                        12
       Los Angeles, CA 90071




                                        13                      UNITED STATES DISTRICT COURT
          Wells Fargo Plaza




                                        14                     CENTRAL DISTRICT OF CALIFORNIA
                                        15                                          )
                                        16   NANO FOUNDATION, LTD., a New )              Case no.: 2:19-cv-04237-SVW-PJW
                                             York non-profit corporation; and COLIN )    Hon. Michael R. Wilner
                                        17   LEMAHIEU, an individual                )
                                        18              Plaintiffs                  )    NOTICE OF MOTION BY
                                                                                    )    DEFENDANT DAVID C. SILVER
                                        19         vs.
                                                                                    )    FOR A STAY OF THIS CASE
                                        20                                          )
                                             DAVID C. SILVER, an individual,             Date Action Filed: May 15, 2019
                                        21                                          )
                                                                                    )
                                        22              Defendant.                       Hearing Date: January 8, 2020
                                                                                    )
                                        23                                          )    Hearing Time: 9:30 a.m.
                                                                                    )    Courtroom: 550
                                        24
                                        25
                                        26
                                        27
                                        28

                                                 NOTICE OF MOTION BY DEFENDANT DAVID C. SILVER FOR A STAY OF THIS CASE

                                                                                     1
                                       Case 2:19-cv-04237-MRW Document 67 Filed 11/26/19 Page 2 of 4 Page ID #:1226




                                         1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                         2         PLEASE TAKE NOTICE that on Wednesday, January 8, 2020, at 9:30
                                         3 a.m., or as soon thereafter as may be heard in the Courtroom of the Honorable
                                         4 Judge Michael R. Wilner of the United States District Court for the Central
                                         5 District of California, located at Roybal Federal Building and United States
                                         6 Courthouse, 255 E. Temple Street, Los Angeles, CA, 90012, Courtroom 550, 5th
                                         7 Floor, Defendant DAVID C. SILVER, by and through undersigned counsel, shall
                                         8 and hereby does move the Court for an Order staying this case docket until such
                                         9 time as there is a final judgment (and all appeals have been exhausted) in the
                                        10 Second Nano Class Action Lawsuit.
ANDERSON KILL CALIFORNIA L.L.P.




                                        11         This Motion is based on this Notice of Motion and Motion; the
  355 South Grand Avenue, Suite 2450




                                        12 Memorandum of Points and Authorities in support the Motion submitted
       Los Angeles, CA 90071




                                        13 herewith; the concurrently filed Declaration of David C. Silver; all papers and
          Wells Fargo Plaza




                                        14 pleadings on file in the action; any reply papers; and any oral argument or other
                                        15 evidence that the Court may entertain at the hearing on this Motion.
                                        16       This motion is made after (1) discussion of the same during the Rule 16
                                        17 conference among the parties and with the Court on November 15, 2019 and (2)
                                        18 conferring with opposing counsel on November 25, 2019, who does not consent
                                        19 to the relief requested herein.
                                        20
                                        21 Dated: November 26, 2019          Respectfully Submitted,
                                        22
                                                                             By: /s/ Bridget B. Hirsch
                                        23
                                                                             Bridget B. Hirsch, Esq. (State Bar No. 257015)
                                        24                                   E-Mail: bhirsch@andersonkill.com
                                        25                                   ANDERSON KILL CALIFORNIA L.L.P.
                                                                             355 South Grand Avenue
                                        26                                   Los Angeles, CA 90071
                                        27                                   Telephone: (213) 943-1444
                                        28

                                                 NOTICE OF MOTION BY DEFENDANT DAVID C. SILVER FOR A STAY OF THIS CASE

                                                                                     2
                                       Case 2:19-cv-04237-MRW Document 67 Filed 11/26/19 Page 3 of 4 Page ID #:1227




                                         1                                Stephen D. Palley, Esq. (pro hac vice)
                                                                          spalley@andersonkill.com
                                         2                                ANDERSON KILL L.L.P.
                                         3                                1717 Pennsylvania Ave., NW, Suite 200
                                                                          Washington, DC 20006
                                         4                                Telephone: (202) 416-6500
                                         5                                Facsimile: (202) 416-6555
                                         6
                                         7
                                         8
                                         9
                                        10
ANDERSON KILL CALIFORNIA L.L.P.




                                        11
  355 South Grand Avenue, Suite 2450




                                        12
       Los Angeles, CA 90071




                                        13
          Wells Fargo Plaza




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                 NOTICE OF MOTION BY DEFENDANT DAVID C. SILVER FOR A STAY OF THIS CASE

                                                                                  3
                                       Case 2:19-cv-04237-MRW Document 67 Filed 11/26/19 Page 4 of 4 Page ID #:1228




                                         1                                  Certificate of Service
                                         2         I certify that a copy of the above and forgoing was served on November 26,
                                         3 2019 by means of the Court’s ECF service to RYAN M. LAPINE, ESQ. and
                                         4 JOSHUA H. HERR, ESQ., DIAMOND MCCARTHY LLP, Counsel for
                                         5 Plaintiffs, 333 S. Hope St., 18th Floor, Los Angeles, CA 90071; E-
                                         6 mail:ryan.lapine@diamondmccarthy.com; joshua.herr@diamondmccarthy.com.
                                         7
                                         8                                  By:   /s/ Stephen D. Palley
                                         9
                                        10
ANDERSON KILL CALIFORNIA L.L.P.




                                        11
  355 South Grand Avenue, Suite 2450




                                        12
       Los Angeles, CA 90071




                                        13
          Wells Fargo Plaza




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                 NOTICE OF MOTION BY DEFENDANT DAVID C. SILVER FOR A STAY OF THIS CASE

                                                                                    4
